Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 9362412).
Regarding claims 1, 9, figs. 18, 21,  discloses a display device system circuit, comprising a power supply, a plurality of functional circuit modules and a plurality of ground wires corresponding to the plurality of functional circuit modules, respectively (a liquid crystal display device is described with reference to FIG. 18A. The liquid crystal display device includes a circuit 5361, a circuit 5362, a circuit 5363_1, a circuit 5363_2, a pixel portion 5364, a circuit 5365, and a lighting device 5366. A plurality of wirings 5371 which are extended from the circuit 5362 and a plurality of wirings 5372 which are extended from the circuit 5363_1 and the circuit 5363_2 are provided in the pixel portion 5364. In addition, pixels 5367 which include display elements such as liquid crystal elements are provided in matrix in respective regions where the plurality of wirings 5371 and the plurality of wirings 5372 intersect with each other), wherein operating current input ends of the plurality of functional circuit modules are electrically connected to a positive electrode of the power supply (VDD), respectively, and an operating current output end of each of the functional circuit modules is electrically connected to a negative electrode 
Regarding claims 2, 11, the display device system circuit according to claim 1, wherein the number of the plurality of functional circuit modules is three (see fig. 18, (5361, 5362, , 5365)….).  
Regarding claims 3, 12, the display device system circuit according to claim 2, wherein the plurality of functional circuit modules comprises a primary control circuit module, a backlight control circuit module electrically connected to the primary control circuit module and a power amplifier circuit module electrically connected to the primary control circuit module (see fig. 1D,  in the case where A and B are functionally connected, one or more circuits which enable functional connection between A and B (e.g., a logic circuit such as an inverter, a NAND circuit, or a NOR circuit; a signal converter circuit such as a DA converter circuit, an AD converter circuit, or a gamma correction circuit; a potential level converter circuit such as a power supply circuit (e.g., a dc-dc converter, a step-up dc-dc converter, or a step-down dc-dc converter) or a level shifter circuit for changing a potential level of a signal; a voltage source; a current source; a switching circuit; an amplifier circuit such as a circuit which can increase signal amplitude, the amount of current, or the like, an operational amplifier, a differential amplifier circuit, a source follower circuit, or a buffer circuit; a signal generation circuit; a memory circuit; and/or a control circuit) can be connected between A and B. Note that for example, in the case where a signal output from A is transmitted to B even when another circuit is interposed between A and B, A and B are functionally connected.

Regarding claims 5, 14, fig. 18,  the display system circuit according to claim 3, wherein the primary control circuit module has a second control signal output end electrically connected to a control end of the backlight control circuit module and is configured to transmit a backlight control signal to the control end of the backlight control circuit module via the second control signal output end (The circuit 5361 has a function of outputting a signal, voltage, current, or the like to the circuit 5362, the circuit 5363_1, the circuit 5363_2, and the circuit 5365 in response 
Regarding claims 6, 15, discloses the display device system circuit according to claim 1, further comprising a printed circuit board, wherein the plurality of functional circuit modules 
Regarding claims 7, 16, discloses the device system circuit according to claim 1, wherein the potential of an operating current output end of each functional circuit module is equal to the product of an operating current outputted by the operating current output end of the functional circuit module and the resistance of a corresponding ground wire located between the operating current output end of the functional circuit module and the negative electrode of 

Regarding claims 8, 17, discloses the display device system circuit according to claim 1, wherein an end of each of the ground wires is electrically connected to the operating current 
Regarding claim 10, discloses the display device according to claim 9, wherein the display device is a liquid crystal display device (see an element which controls transmission or non-transmission of light by optical modulation action of liquid crystals can be used as a liquid crystal element. The element can include a pair of electrodes and liquid crystals. Note that the optical modulation action of liquid crystals is controlled by an electric field applied to the liquid crystals (including a horizontal electric field, a vertical electric field, and a diagonal electric field). Note that in specific, the following can be used for a liquid crystal element, for example: a nematic liquid crystal, a cholesteric liquid crystal, a smectic liquid crystal, a discotic liquid crystal, a thermotropic liquid crystal, a lyotropic liquid crystal, a low-molecular liquid crystal, a high-molecular liquid crystal, a polymer dispersed liquid crystal (PDLC), a ferroelectric liquid crystal, an anti-ferroelectric liquid crystal, a main-chain liquid crystal, a side-chain high-molecular liquid crystal, a plasma addressed liquid crystal (PALC), a banana-shaped liquid crystal, and the like. In addition, the following can be used as a diving method of a liquid crystal: a TN (twisted nematic) mode, an STN (super twisted nematic) mode, an IPS (in-plane-switching) mode, an FFS (fringe field switching) mode, an MVA (multi-domain vertical alignment) mode, a PVA (patterned vertical alignment) mode, an ASV (advanced super view) mode, an ASM (axially symmetric aligned microcell) mode, an OCB (optically compensated birefringence) mode, an ECB (electrically controlled birefringence) mode, an FLC (ferroelectric liquid crystal) mode, an 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/VAN N CHOW/Primary Examiner, Art Unit 2623